Smith, J.
We tbink, on the facts shown in this ease, the relators are entitled to the relief sought by them, viz.: that the defendants, trustees of the cemetery in question, on payment of the reasonable cost and expenses thereof shall disinter and deliver to the relators the bodies of their two minor children, now buried in said cemetery, or issue a permit for the disinterment and delivery thereof to the relators — the provisions of the act of. May 14, 1894, 91 O. L., 231, as to the application &e., having been fully complied with by the relators.
The only question really made is as to whether the relators are next of kin to the deceased, of full age and sound mind. It is conceded that *724relators have two other minor children, brothers or sisters of the dead children. If the children living were of full age and sound mind, they would be the next of kin to the deceased children, and the application should come from them. As they are minors, the father and mother would be next of kin, competent to apply, and we think the statutes on the facts stated give them the right claimed.
L. G. Hummell, for Relator.
Carr & Speiser, for Defendant.